MONTEMURO, Judge,
concurring and dissenting.
I am in full accord with the majority’s conclusions that effectiveness of counsel is a cognizable issue in the review of dependency proceedings; that the child herein was justifiably determined by the trial court to be dependent, and that appellant’s legal representation was not of such character as to be a critical factor in this decision. However, I disagree with the majority’s reasoning as to the suggested procedure for preserving and raising the ineffectiveness of counsel issue in the context of a dependency hearing.
The majority insists that the standard and manner of reviewing ineffectiveness must be tailored to fit the sort of case in which the allegation of counsel’s poor performance occurs, in this instance a dependency proceeding. (Majority Opinion at 8-9). I would reiterate the language of the *23right to counsel provision of the Juvenile Act, 42 Pa.C.S.A. § 6337, which states that “a party is entitled to representation by legal counsel at all stages of any proceedings under this Chapter and if he is without financial resources or otherwise unable to employ counsel, to have the court provide counsel for him”. (Emphasis added.)
Given the breadth of the right to counsel conferred by the Juvenile Act, a logical reading of the action-specific ineffectiveness standard suggested by the Majority would require that there must be a discrete form of testing effectiveness dependent upon the type of proceeding in which it is alleged to have occurred. Clearly, such a schema is unwieldy. It seems more feasible, if only as a practical matter, that where the right to counsel exists at all it should carry a particular and unmistakable meaning, obvious to everyone involved, whether provider or recipient of the representation.
In fact the method utilized by the Majority in assessing appellant’s claims, although described as a combination of the standard set by the PCRA and verbalization of the “fundamental fairness” doctrine, is easily recognizable as a close relative of the formula applied in criminal cases, and the analysis applied bears a strong resemblance to that which appears in Commonwealth v. Durst, 522 Pa. 2, 559 A.2d 504 (1989). (Ineffectiveness claim grounded in counsel’s failure to interview putatively exculpatory witnesses.) The first issue, counsel’s failure to cross examine rebuttal witnesses, is examined to determine whether it has arguable merit. The majority finds that due to lack of specificity in the facts alleged, it does not. Compare, id., 522 Pa. at 4-5, 559 A.2d at 505. It further concludes that even were counsel to be found ineffective in this regard, his action cannot be said to have rendered the adjudication unreliable, i.e., to have caused sufficient prejudice to appellant’s case to warrant relief. Compare, id., 522 Pa. at 6, 559 A.2d at 506. Appellant’s second assertion of poor representation suffers from the same deficiency as to offer of proof, and is *24similarly found wanting. The Majority concludes that no need exists for remand to further explore the allegations.
The majority dismisses the structure of raising and assessing ineffectiveness claims already provided by parallel systems, the criminal, civil commitment, and paternity action processes, as paradigms unsuitable for adaptation to the juvenile system because their derivation is from the Sixth Amendment rather than the Fourteenth. It is argued that because no liberty interest is involved in dependency cases, they are not truly adversarial, and the paternal/avuncular responsibility of the trial courts to determine the best interests of the child, buttressed by our broad scope of review is sufficient to insure the effectuation of due process. However, I am not convinced that a threat to liberty is the sole determinant of the worth of a interest, or of whether measures should be taken to protect it. Deprivation of one’s child, perhaps permanently, is a weighty “interest”, albeit one involving no “right”. The existence of reasons, other than a liberty interest, for instituting protections becomes more obvious in light of the majority’s avoidance of use of the criminal standard of ineffectiveness even where the liberty interest of a juvenile headed for long term commitment to a secure facility is involved. See, Commonwealth v. Smith, 393 Pa.Super. 39, 573 A.2d 1077 (1990) (Dissenting Opinion by Tamilia, J.); In re Cunningham, 393 Pa.Super. 79, 573 A.2d 1096 (1990) (Dissenting Opinion by Tamilia, J.). The existence of a liberty interest is not, therefore, dispositive of the propriety of using the criminal system’s ineffectiveness standard in other contexts. Further, the Majority’s invocation of the rules applied in federal habeas corpus cases is inapposite, since the federal courts have traditionally refused to intervene in family court cases.
It is also the majority’s position that “the ineffectiveness of the lawyer does not carry the deleterious impact it would in a criminal case which is purely adversarial and over which the presiding judge, acts primarily as arbiter” (Majority Opinion at 14). However convincing this notion might be *25were this the best of all possible worlds, it is not operational in the system as it is now constituted. Harried judges, case-laden by the demands of populous judicial districts, or, in some instances, bearing the entire judicial burden of the areas they serve, may, despite a full measure of dedication, simply lack the time to perform the role of parens patriae in any meaningful way. It is also unfortunately true that in the real world, not all probation officers, social workers and other personnel assigned to the duty of dealing with the problems of children, and sometimes acting as their advocates, possess the same, or the necessary degree of intelligence, dedication, compassion and interest. Under our system of jurisprudence there is no substitute for competent legal counsel whose primary responsibility it has always been to ferret out all the facts of a case and bring them to the attention of the trial judge. This fact was clearly recognized by the Supreme Court in In Re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967), and motivates the assignment to the juvenile system in all its forms those due process, and other, rights which now exist. The majority’s insistence that the juvenile court would inevitably be hindered in its performance by the introduction of procedural or “technical” requirements becomes less persuasive in light of the finding by Justice Fortas, that “unbridled discretion, however benevolently motivated, is frequently a poor substitute for principle and procedure.” Id. at 18, 87 S.Ct. at 1439. As it explained at great length, there is no inconsistency between the establishment of procedure and the continuation of whatever is uniquely favorable to-the juvenile. The Juvenile Act in fact codifies policies which affect the status and treatment of children in a legal setting, and as well all parties affected by its proceedings.1 Because it is silent on some aspects of those rights, or the procedures necessary to ensure them, does not mean that *26what is omitted can be ignored. The very question we are now considering, ineffectiveness of counsel claims, is a testament to the Act’s flexibility.
What the Act fails to do, however, is to establish procedures pre or post trial, by which those constitutional and other rights it attempts to ensure are implemented.
While the majority suggests that the direct appeal process coupled with the broad scope of appellate review are together adequate to meet the exigencies of whatever deficiencies might occur in a juvenile case, this is clearly not universally true. It ignores the impact of the waiver doctrine on claims not properly preserved for our review. In Interest óf DelSignore, 249 Pa.Super. 149, 375 A.2d 803 (1977) has never been overruled, nor have we been granted sufficient latitude in our review to raise suá sponte any issues which have been omitted by counsel. The majority’s reliance on fundamental fairness to resolve issues of trial error or counsel’s representation offers no solace in this regard. Compare, In re Sanders Children, 454 Pa. 350, 312 A.2d 414 (1973) (Issues not properly raised in court below would not be considered on appeal from judgment involuntarily terminating parental rights.)
It is insisted that the imposition of procedural requirements would affect the brevity of time within which juvenile matters are handled, a major difference between the juvenile system and the criminal one, and that our access to the whole record obviates the necessity for, e.g., remand for hearing, appointment of new counsel, or any other time-consuming intermediate remedial or investigatory steps.2 However, the question of delay reflects more upon the size of the criminal system than upon an inherent defect in the procedure prescribed to test ineffectiveness claims. The presentation of such a claim in the context of juvenile *27proceedings no more guarantees remand than it does in the criminal system. As the analysis performed by the Majority in this case demonstrates, the obstacles to presenting a meritorious case of effectiveness are formidable: since counsel is presumed to be effective, he/she may not be second-guessed on appellate review; the issues must, a priori, have arguable merit; the strategies chosen by counsel must be shown to have no reasonable basis designed to effectuate the client’s interests; if proven, the ineffectiveness of counsel must have had some discernable prejudicial effect. Some of this must be persuasively argued before remand is warranted, and mere unsupported allegations would, as they always have, receive short shrift. Again, the use of a similar formula to argue incompetence of counsel in matters relating to children does not and should not automatically decrease the burden or increase the time necessary to determine the best interests of the child.
What is lacking now is any suggestion about what must occur where the necessity for an explanation of counsel’s actions becomes apparent. Absent remand we would not have a complete record, and without new counsel, there would be no one to raise and/or preserve an issue unless trial counsel were willing to accuse him or herself of malfeasance. Even assuming our willingness to address issues sua sponte, without the presentation, we might never know that counsel’s competence was being questioned. This becomes particularly important in light of the one stricture placed upon our scope of review, that is, the deference with which we must treat the factual findings of the trial court. In Interest of Justin S., 375 Pa.Super. 88, 543 A.2d 1192 (1988). As Judge Beck points out in her Concurring Opinion (C.O. at 4), the Juvenile Act in arguing for unification and preservation of the family requires that removal of the child can only be accomplished upon a showing of clear and convincing evidence. It may be that absent the assistance of effective counsel, the evidence offered, although meeting the standard, will not reflect the true circumstances of the case.
*28In sum, I believe the majority overemphasizes the differences existing between juvenile and other sorts of proceedings to deny applicability of similar procedures and standards. What is common to all of the cases in which the ineffectiveness formula is used, is that despite the theoretical lack of truly adversarial parties, it is always the state, with its superior and seemingly endless legal resources, against which a defense must be mounted. The majority would also have us assume that it is only the state which can represent the child’s best interests. This theory obviates the necessity for any system, since it would be redundant to litigate a foregone conclusion. As no liberty interests would be involved, and if these are indeed the sole consideration, the state need only seize those children whose parents are alleged to perform their responsibilities poorly, and give them to others, either institutions or individuals, whom the state has determined to be worthy, an absurd scenario. Whether the end result involves incarceration, confinement in a mental hospital or youth treatment center, or as here the removal of one’s child, the forces of opposition are always larger and better equipped, but are not necessarily either correct or just in their assessments. We may not, in addition to their already formidable array of resources, credit them with omniscience as well.
If such purely procedural requirements as the Rules of Appellate Procedure find universal application to cases of widely differing provenance, interest, and relief, I see no reasor why the methodology for dealing with ineffectiveness claims posited as desirable in In Re Smith, 393 Pa.Super. 39, 573 A.2d 1077 (1990), and In Re Cunningham, 393 Pa.Super. 79, 573 A.2d 1096 (Pa.Super.1990), cannot be applied here. In the last analysis, adoption of these procedures would, I believe, operate in the best interests of the child.
ROWLEY and CAVANAUGH, JJ., joined.

. § 6301(b) Purposes. — This chapter shall be interpreted and construed as to effectuate the following purposes:
(4) To provide means through which the provisions of this chapter are executed and enforced and in which the parties are assured a fair hearing and their constitutional and other legal rights recognized and enforced. (Emphasis added.)


. Even with the broad scope of review granted us, the occasion does arise wherein remand, or some other delay in resolution of the proceedings is necessary. See, e.g., In the Matter of Mark T., 296 Pa.Super. 533, 442 A.2d 1179 (1982) (remand for determination of fitness of non-custodial parent prior to adjudication of child as delinquent). Such delays are not uncommon in custody matters.